DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 12/2/22.  Claims 1-14, 19 have been cancelled.  Claims 15-18, 20-26 are pending.  Claims 15-18, 23-24, 26 have been amended.  Claim 26 has been withdrawn.  Claims 15-18, 20-25 are examined herein.  
Applicant’s amendments to the claims have rendered the claim objection and all 112 rejections of the last Office Action moot, therefore hereby withdrawn.
Applicant’s arguments with respect to the 103 rejection have been fully considered but found not persuasive.  The rejection is maintained for reasons of record and modified below due to the claim amendments.  
The claim amendments have necessitated the following new 112 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 15-18, 20-25 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Amended claim 15 now recites a method of reducing “radiation cystitis,” however, the claim also recites that the cause of this condition could be the “use of one or more cytotoxic agents.”  It is unclear how “radiation cystitis” could occur if no radiation is ever administered to the subject.
For the sake of compact prosecution, the limitation “radiation cystitis” will be interpreted as “cystitis” so that the full scope of the limitation “caused by irradiation by pelvic external beam radiotherapy and/or pelvic brachyradiotherapy and/or the use of one or more cytotoxic agents” can be examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-18, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yildirim et al. (“Contribution of antioxidants to preventative effect of mesna in cyclophosphamide-induced hemorrhagic cystitis in rats,” 2004, 54, 469-473, of record) in view of Potter (US Patent Application 2008/0275015 A1, of record).
The instant claims are directed to a method for reducing urinary bladder injury (cystitis) caused by the use of cytotoxic agents by administering a composition comprising an aqueous mixture of melatonin and DMSO and administering a dose of cytotoxic agent, wherein the administration of the composition is done within one hour before administering the cytotoxic agent.  
Yildirim et al. teach that cyclophosphamide (CP) is an alkylating antineoplastic chemotherapeutic agent useful for the treatment of many neoplastic diseases.  Cystitis is a major potential toxicity and dose limiting side effect of cyclophosphamide (page 469, right column, first paragraph).  It is noted that cyclophosphamide is identified as an example of the claimed cytotoxic agent in the instant specification (page 2, lines 11-13).  It is also noted that cystitis is identified as an example of the claimed urinary bladder injury in the instant specification (page 14, line 5).  Yildirim et al. teach a combination of melatonin with mesna resulted in full protection in rats that were injected with cyclophosphamide, which normally results in severe cystitis (abstract).  Melatonin (5 mg/kg) and mesna (64.5 mg/kg) were administered to rats weighing 270-340 g at 12 hr, 1 hr, and 20 min intervals before CP administration, as well as 4 hr intervals after CP administration (page 470, right column, third paragraph; Table 1 on page 470).  It is also noted that for an average adult weighing 70 kg, the amount of melatonin would equate to 350 mg, which meet the limitation of claim 23.  Yildirim et al. concludes that melatonin is useful to ameliorate bladder damage, specifically CP induced cystitis, through scavenging reactive oxygen species (ROS) and reactive nitrogen species (RNS) (page 470, right column, second and third full paragraphs). 
However, Yildirim et al. fail to disclose an aqueous mixture of DMSO as well as administration directly into the urinary bladder.  
Potter teaches methods and formulations for the treatment of cystitis and similar conditions of the bladder.  The individual components of the formulation exist in an aqueous vehicle to facilitate drug contact with the bladder wall (abstract).   Potter teaches an FDA approved therapy involving intravesical instillation of dimethyl sulfoxide (DMSO), which helps to relieve pain and inflammation when administered into the bladder.  DMSO also exhibits muscle relaxant properties that can help with symptoms of urgency and frequency.  Typical dosing is instillation of 50 mL DMSO (50% aqueous solution) directly into the bladder via a catheter.  This is repeated every 2 weeks until symptomatic relief is achieved.  Maintenance dosing is usually every 1 or 2 months as needed (paragraph 0009).  In addition to conventional medication for cystitis, there are various natural products available that may help to control symptoms, such as melatonin, which may stabilize and protect the urothelium (paragraph 0011).  Administration directly into the bladder is greatly preferable, because administration into the bladder prevents absorption of the formulation into the blood stream to any significant degree.  This reduces the chance of drug interactions, adverse side effects and overdose (paragraph 0045).  Supplemental dosages may be required weeks, months, or even years after the original dosage, as necessary if a recurrence or exacerbation of the condition is noticed by the patient or health care professional treating the patient.  The frequency of instillation of the originally prescribed dosage of the formulation of the subsequent supplemental dosage of the formulation may be determined by the health care professional treating the patient suffering from cystitis or related bladder condition (paragraphs 0048-0049).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have combined the composition comprising melatonin and mesna in the method of treating cystitis, caused by the administration of the cytotoxic agent, cyclophosphamide, as taught by Yildirim et al., with the composition comprising DMSO for direct administration into the bladder in the method of treating cystitis, as taught by Potter.
A person of ordinary skill in the art would have been motivated to combine the two composition because both compositions are individually known to be useful for treating cystitis.  Therefore, the skilled artisan would have had a reasonable expectation of success in treating cystitis in a patient by the combined therapeutically additive effect of two known compositions used for the same purpose.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).



Response to Arguments
	Applicant argues that Yildirim fails to teach that melatonin is administered directly into the urinary bladder within one hour before the episode of irradiation or a dose of cytotoxic agent is given, nor that the injury is cystitis caused by the use of one or more cytotoxic agents.
	This is not persuasive because Applicant is reminded that Yildirim clearly teaches that a combination of melatonin with mesna resulted in full protection in rats that were injected with cyclophosphamide (CP), which normally results in severe cystitis (abstract).  Yildirim also teaches the administration of melatonin to rats at 12 hr, 1 hr, and 20 min intervals before CP administration (page 470, right column, third paragraph; Table 1 on page 470).  
	With regard to the limitation regarding administering melatonin directly into the urinary bladder, Applicant is reminded that the secondary reference, Potter, was relied on for this teaching.
	In response to applicant’s arguments against the references, one cannot show nonobviousness by attacking references individually where the rejections are based on the combination of references.  See In re Keller, 642 F. 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues that one of ordinary skill in the art would have had no reason to consult Potter, because Potter relates to the treatment of interstitial cystitis and not to the treatment of radiation cystitis, which are different.  Moreover, melatonin and DMSO are only mentioned in the background section as possible supplements and not as active agents.
	This is not persuasive because Potter is considered analogous art since it relates to treating cystitis, in general.  Applicant has not provided any factual data or clear explanation why interstitial cystitis would be different from radiation cystitis since the symptoms to be treated are the same.  
Nonetheless, the Potter reference was merely used to show that administration directly into the bladder is greatly preferable, because administration into the bladder prevents absorption of the formulation into the blood stream to any significant degree.  This reduces the chance of drug interactions, adverse side effects and overdose.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627